DETAILED ACTION
Claims 1-27 are considered in this office action. Claims 1-27 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  The term “structured” should be changed to “configured”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 , 8-10, 13-15, 17-19, 22-24, and 26-27 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Ito (US 2010/0082199) and here in will be referred as Ito. 

Regarding Claim 1,  An apparatus (Para [0011] : “In view of the above-described problem, it is an object of the present disclosure to provide a failure determination apparatus for a vehicle”), comprising: 
a fault data determination circuit structured to continually determine fault data for a vehicle (Fig.3 #S103 Para [0035] : “In Step S103, the computer 11 determines whether the device 10 receives the failure information about the confirmed failure from the ECU 40.”);

 a service event start determination circuit structured to determine that a service event for the vehicle has started (Fig.3 #S104 Para [0036] “ In Step S104, the computer determines whether the device 10 detects start of vehicle repair at the dealer. Specifically, the computer 11 detects connection to the service tool in the dealer shop as the start of the repair.”); 

a service event end determination circuit structured to determine that the service event for the vehicle has ended (Fig.3 #S106 Para [0039] “ In Step S106, the computer 11 determines whether the device 10 detects completion of the repair of the vehicle. Specifically, when the device 10 receives a signal showing the completion of the repair from the service tool, the computer 11 determines that the repair completion.”); 

and a fault message interruption circuit structured to interrupt transmission of fault messages during a time period after the service event for the vehicle has started and before the service event for the vehicle has ended (Fig.3 #S105 “ When the computer 11 determines that the start of the repair of the vehicle is detected, it goes to Step S105. In Step S105, the computer 11 turns on an upload mask function for the failure information. Then, it proceeds to Step S106. The upload 10 to the server 51. When the computer 11 turns on the upload mask function, the computer 11 does not transmit the failure information to the server 51 even if the device 10 receives a new failure notice from the ECU 40. This is because the device 10 may receive the new failure notice when the service tool for repairing the vehicle checks operation of the vehicle during the repair of the vehicle.”).  


    PNG
    media_image1.png
    879
    616
    media_image1.png
    Greyscale

Similarly Claims 10 and 19 are rejected on the similar rational . 

Regarding Claim 4, Ito teaches the apparatus of claim 1. Ito also teaches wherein the fault data determination circuit is structured to continually determine the fault data during the time period after the service event for the vehicle has started and before the service event for the vehicle has ended based on current fault information and historical information of the vehicle (Para [0032] “The computer 11 starts to execute the failure confirmation process when the device 10 confirms the failure detection result, i.e., when the device receives the failure notice continuously for 8 seconds.”).  

Similarly Claims 13 and 22 are rejected on the similar rational . 

Regarding Claim 5, Ito teaches the apparatus of claim 1. Ito also teaches wherein the service event start determination circuit is structured to determine that the service event has started based on activities of an off-board diagnostic service tool used in the service event (Para [0036] “The computer 11 starts to execute the failure confirmation process when the device 10 confirms the failure detection result, i.e., when the device receives the failure notice continuously for 8 seconds.”).  
Similarly Claims 14 and 23 are rejected on the similar rational . 

Regarding Claim 6, Ito teaches the apparatus of claim 5. Ito teaches wherein the service event start determination circuit is structured to determine that the service event has started in response to receiving communication with a source address reserved for the off-board diagnostic service 104, the computer determines whether the device 10 detects start of vehicle repair at the dealer. Specifically, the computer 11 detects connection to the service tool in the dealer shop as the start of the repair.” : here it is commonly known that the connection of the service tool is in the assigned port of the vehicle and hence once the service tool is hooked to that port the message is sent out being interpreted as communication with a source address reserved for the off board diagnostic service tool ).  

Similarly Claims 15 and 24 are rejected on the similar rational . 

Regarding Claim 8, Ito teaches the apparatus of claim 1. Ito also teaches  wherein the fault message interruption circuit is structured to set a service event flag for the fault data generated during the time period after the service event for the vehicle has started and before the service event for the vehicle has ended (Para [0037] “When the computer 11 turns on the upload mask function, the computer 11 does not transmit the failure information to the server 51 even if the device 10 receives a new failure notice from the ECU 40. This is because the device 10 may receive the new failure notice when the service tool for repairing the vehicle checks operation of the vehicle during the repair of the vehicle” here receive new failure notice is interpreted as service event flag which will be stored in the memory).  

Similarly Claims 17 and 26 are rejected on the similar rational . 

Regarding Claim 9,. Ito teaches the apparatus of claim 8, Ito also teaches wherein the fault message interruption circuit is structured to store the fault data with the service event tag, but not 11 turns on the upload mask function, the computer 11 does not transmit the failure information to the server 51 even if the device 10 receives a new failure notice from the ECU 40. This is because the device 10 may receive the new failure notice when the service tool for repairing the vehicle checks operation of the vehicle during the repair of the vehicle” here does not transmit to the server even if it receives it is being interpreted as receiving the fault data and storing in the database of the vehicle and not reporting the data to a customer).

Similarly Claims 18 and 27 are rejected on the similar rational . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Barfield Jr. et al. (US9881428) and herein after will be referred as Barfield. 

Regarding Claim 2, Ito teaches the apparatus of claim 1. Ito also teaches wherein the fault data determination circuit is structured to continually determine the fault data during the time period after the service event for the vehicle has started and before the service event for the vehicle (Fig.3 #S103 Para [0035] : “In Step S103, the computer 11 determines whether the device 10 receives the failure information about the confirmed failure from the ECU 40.”);. 

Barfield teaches wherein the fault data determination circuit is structured to continually determine the fault data based on operational parameters monitored by sensors disposed in the vehicle ( See at least Background : “The term “On-Board Diagnostics” (OBD) refers to a computer-based monitoring system built into vehicles. For example, in the United States, model year 1996 and newer light-duty cars and trucks include OBD systems. The OBD system may monitor the performance of some of a vehicle's components. For example, an OBD system may 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Barfield  to include the fault data determination circuit is structured to continually determine the fault data based on operational parameters monitored by sensors disposed in the vehicle. Doing so would effectively determine the fault in vehicle. 
	

Similarly Claims 11 and 20 are rejected on the similar rational . 

Regarding Claim 3, Ito teaches the apparatus of claim 1. Ito also teaches wherein the fault data determination circuit is structured to continually determine the fault data during the time period after the service event for the vehicle has started and before the service event for the vehicle has ended. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Barfield  to include the fault data determination circuit is structured to continually determine the fault data based on diagnostic information of an onboard diagnostic system of the vehicle. Doing so would effectively determine the fault in vehicle. 

Similarly Claims 12 and 21 are rejected on the similar rational . 

Claims 7, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tominaga et al. (US2010/0324777) and here in after will be referred as Tominaga. 

Regarding Claim 7, Ito teaches the apparatus of claim 1. 

Tominaga teaches wherein the service event end determination circuit is structured to determine that the service event has ended based on at least one of the parameters including an engine speed, a vehicle speed, an engine load, and a distance of the vehicle from a location of the service event (Para [0061] “Further, the prevention cancel section 24 may cancel the prevention of the transmission of the abnormality information when the position of the vehicle 50 is separated from the service facility 40 by a predetermined distance or more. In this case, for example, a position information of an original point when the transmission of abnormality information is prevented (i.e., the position of the service facility 40) is stored. Then, when the position of the vehicle 50 is separated from the service facility 40 (the original point) by, for example, 10 km, the prevention of the transmission of the abnormality information is cancelled.” Here the canceling of the prevention cancel section of the transmission of the abnormality information is interpreted as service have ended).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tominaga to include the service event end determination circuit is structured to determine that the service event has ended based on at least one of the parameters including an engine speed, a vehicle speed, an engine load, and a distance of the vehicle from a location of the service event. Doing so would more efficiently determine that the vehicle service is completed. 

Similarly Claims 16 and 25 are rejected on the similar rational . 

Conclusion
Please refer to PTO-892 for reference cited and relevant prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDHESH K JHA/Primary Examiner, Art Unit 3668